Citation Nr: 0834178	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  03-36438	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota

THE ISSUES

1. Entitlement to a rating higher than 20 percent for chronic 
lumbar strain with degenerative arthritis.

2. Entitlement to a rating higher than 20 percent for 
residuals of disc surgeries of the cervical spine, C5-C7, 
with left upper extremity partial paralysis and paresthesia, 
before January 10, 2007.  

3. Entitlement to a rating higher than 30 percent for 
residuals of disc surgeries of the cervical spine, C5-7, from 
January 10, 2007.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and K. G.

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1978 to August 1982 and from March 1984 to March 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2005, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
proceeding is of record. 

In September 2006, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  

While on appeal, in a rating decision in March 2008, the RO 
increased the rating for residuals of disc surgeries of the 
cervical spine, C5-7, to 30 percent from January 10, 2007.  
The RO also assigned a separate 20 percent rating for left 
upper extremity neuropathy, previously rated as left upper 
extremity partial paralysis and paresthesia, effective from 
January 10, 2007. 



FINDINGS OF FACT

1. Chronic lumbar strain with degenerative arthritis is 
manifested by limitation of motion without severe limitation 
of motion, severe strain, or severe recurring attacks of 
sciatic neuropathy; incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during a period of 12 months, and neurological manifestations 
of sciatic neuropathy are not shown; and flexion is greater 
than 30 degrees and objective neurological abnormalities are 
not shown.

2. Before September 23, 2002, the residuals of disc surgeries 
of the cervical spine, C5-C7, with left upper extremity 
partial paralysis and paresthesia, were manifested by severe 
disc injury. 

3. From September 23, 2002, and to January 10, 2007, the 
residuals of disc surgeries of the cervical spine, C5-C7, 
consist of orthopedic manifesations of moderate limitation of 
motion of the cervical spine and neurological manifestations 
of moderate incomplete paralysis of the peripheral nerves of 
the upper radicular group at C5-6 of the let upper extremity, 
but severe incomplete paralysis is not shown. 

4. From January 10, 2007, unfavorable ankylosis of the 
cervical spine is not shown. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for 
chronic lumbar strain with degenerative arthritis have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 5292, 5293, 5295 
(before September 23, 2002); Diagnostic Code 5293 (before 
September 26, 2003); Diagnostic Codes 5237, 5242, 5243 
(effective September 26, 2003).  



2. Before September 23, 2002, the criteria for a rating of 40 
percent for residuals of disc surgeries of the cervical 
spine, C5-C7, with upper extremity partial paralysis and 
paresthesia, have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Code 
5293 (before September 23, 2002). 

3. From September 23, 2002, and to January 10, 2007, the 
criterion for a separate 20 percent rating for orthopedic 
manifestations of residuals of disc surgeries of the cervical 
spine, C5-C7, have been met, and the criterion for a separate 
30 percent rating for neurological manifestations of 
residuals of disc surgeries of the cervical spine, C5-C7, 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 5293 
(effective September 23, 2002; and Diagnostic Code 5243 
(effective September 26, 2003).

4. From January 10, 2007, the criteria for a rating higher 
than 30 percent for residuals of disc surgeries of the 
cervical spine, C5-C7, under the General Rating Formula have 
not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Code 5243 
(effective September 26, 2003).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2002, in October 2006, and in 
January 2007.  The notice included the type of evidence 
needed to substantiate a claim for increase, namely, evidence 
that the disability had become worse.

The veteran was also notified that VA would obtain VA records 
and records of other Federal agencies and that he could 
submit records not in the custody of a Federal agency, such 
as private medical records or authorize VA to obtain private 
medical records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable.  



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

To the extent that VCAA notice was provided after the initial 
adjudication, the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in March 2008.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

To the extent that the VCAA notice did not include the 
general notice of the criteria of the Diagnostic Code under 
which the claimant is rated, which consists of a specific 
measurement or test result, at this stage of the appeal, when 
the veteran already has notice of the pertinent Diagnostic 
Codes and rating criteria as provided in the statement of the 
case, there is no reasonable possibility that further notice 
of the exact same information would aid in substantiating the 
claims.  As the content error did not affect the essential 
fairness of the adjudication of the claims for increase, the 
presumption of prejudicial error as to the content error in 
the VCAA notice is rebutted.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).
Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records.  In the VA 
Form 9 of December 2003, the veteran identified private 
records.  In a letter, dated in December 2003, the RO 
requested that the veteran authorize VA to obtain the 
records, but he did not do so.  In January 2007, the RO again 
offered to assist the veteran in obtaining evidence, but in 
June 2008, he indicated that he had no other information or 
evidence to submit. 

The veteran was afforded VA examinations in October 2002, in 
January 2007, and in February 2998.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The latter two examinations were 
conducted pursuant to the Board's remand of September 2006, 
and, together with the additional action of the RO, 
constituted substantial compliance with the Board's remand 
directives.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service treatment records show that in February 1985, during 
a rescue of civilians from the roof of their car caught in a 
swollen river, the veteran, a flight medic,  injured his head 
and left shoulder, when he was pulled under water as he was 
being lowered in a sling from a medevac helicopter.  In April 
1985, a CT scan revealed a herniated disc at C6-7.  In May 
and June 1985, the veteran was hospitalized and he had 
laminectomy and discectomy at C6-7.  In April 1987, the 
veteran had a second surgery for prolapsed of the C7 and C8 
nerve roots, presenting as radiculopathy manifested by left 
upper extremity pain and weakness. 

After service, VA records show that in September 1995 X-rays 
revealed degenerative arthritic changes of the lumbar spine.  
On VA examination in October 1995, it was noted that the 
veteran was right handed.  

In a rating decision in October 1995, the RO granted service 
connection for residuals of disc surgeries with cervical 
strain and nerve root impairment and upper extremity symptoms 
and assigned a 20 percent rating under Diagnostic Code 5293.  
The RO also granted service connection for lumbar strain and 
degenerative changes and assigned a 10 percent rating under 
Diagnostic Codes 5003-5292, which was increased to 20 
percent, effective November 1997.  Service connection was 
also granted for Dupuytren's disease of the left ring finger, 
left ankle synovitis, and left hip strain. 

In a rating decision in May 1996, the RO granted service 
connection for left knee synovitis and chondromalacia.  

The veteran filed the current claims for increase in October 
2001. 

VA records disclose that in February 2001 the veteran 
complained of worsening neck pain and left arm weakness.  The 
examiner noted that the veteran's left shoulder was higher 
than the right due to either muscle spasm or shortening of 
the trapezius and rhomboid muscle groups.  There was no 
obvious atrophy, but there was subtle atrophy of the left 
pectoralis muscle group.  There was full abduction and good 
internal and external rotation.  The grip strength in the 
left hand and extension of the wrist and elbow were weaker 
than the right.  The impression was nerve root impingement 
due to old trauma of the cervical spine. 

In April 2001, a MRI by VA revealed severe spinal canal 
stenosis and foraminal stenosis from C2-C5 and evidence of 
myelopathy at C3-4.  

VA records disclose that in July 2001 the pertinent findings 
were decreased motor strength in flexion, extension, and 
handgrip of the left arm and decreased sensation in the left 
arm and hand.  

On neurological evaluation in February 2002, motor strength 
in the muscles of the upper extremity was 4 out of 5.  The 
left trapezius muscle was hypertrophied.  There was wasting 
of the left biceps, left triceps, and left forearm.  He had 
diminished sensation of the left arm in the C5-7 
distribution.  The diagnosis was slowly progressive weakness 
and wasting in the left arm in the C5-T1 distribution.  

On VA examination in October 2002, the veteran complained of 
cervical pain with weakness primarily of the left upper 
extremity and specifically in the distal aspect of the left 
forearm, as well as daily left arm muscle spasm.  He stated 
that he was employed in propane delivery and maintenance, 
that he was somewhat limited in the ability to lift and grasp 
with his left hand and that he had to take sick leave one to 
two days every two weeks because of his neck, left arm, and 
back.  

The veteran also complained of lumbar pain and stiffness, but 
he had no significant employment limitations due to his low 
back.  

On physical evaluation, the veteran had a somewhat unusual 
at-rest position of the left arm as the left arm was slightly 
flexed and supinated at the elbow. 

On range of motion of the cervical spine:

Flexion was to 34 degrees without pain,
Extension was to 20 degrees with pain at 15 degrees,
Right lateral bending was to 30 degrees with discomfort 
at 25 degrees,
Left lateral bending was to 24 degrees with pain at 20 
degrees,
Rotation to the right was to 52 degrees with pain at 42 
degrees, and 
Rotation to the left was to 40 degrees with pain. 

The veteran could flex the fingers of the left hand, bringing 
the fingertips to the mid-palmar grease.  His grip was 5/5 
for muscle strength.  

For the lumbar spine, there was no postural or fixed 
deformity and the musculature appeared normal to inspection 
and palpation. 

On range of motion of the lumbar spine:

Flexion was to 74 degrees with pain, starting at 62 to 
74 degrees, 
Extension was to 36 degrees with pain at 30 degrees,
Right lateral bending was to 18 degrees without pain,
Left lateral bending was to 24 degrees with pain at 16 
degrees, 
Right rotation was to 26 degrees without pain, and 
Left rotation was to 30 degrees without pain.  

In January 2003, the veteran's former employer stated that 
the veteran had worked from June 1999 to June 2000 and was 
rehired from March to August 2001, that he was a good worker 
but because of his physical disability, he could not do the 
work required of a truck driver, e.g., tarp loads, and that 
on one occasion, because of his disability, he fell from the 
top of a load and fractured his left elbow.  

In August 2005, the veteran testified that he was employed 
laying cable with a construction company which required a 
great deal of heavy lifting and walking which were physical 
activities that left him sore and weak, making it difficult 
to do his job.  He stated that his employer threatened to 
fire him because of his back and neck problems. He described 
loss of strength in his left arm, radiating low back pain, 
and limitation of motion.  He stated that he could no longer 
use his hands to work on a keyboard and that he was unable to 
type despite having taken courses in building and repairing 
computers.  The veteran testified that he did not have good 
grip strength in the left hand or sufficient feeling to be 
able to tell if he had a firm grip on an object.  He stated 
that he had spasms of the left hand and numbness in his 
shoulder and arm. 

On VA examination in January 2007, the veteran complained of 
loss of muscle tone, weakness, and sensation in the left arm 
and the left thigh.  As for interference with daily 
activities, the veteran had to sit for a good portion of the 
day.  As to the effect on his occupation, he tended to fall 
more frequently and to use only his right hand. 

On physical examination, the veteran's gait was normal. The 
reflexes in the left upper extremity were present.  On range 
of motion of the cervical spine:

Flexion was to 25 degrees and to 10 degrees after 
exercise, 
Extension was to 25 degrees and to 15 degrees after 
exercise,
Right lateral bending was to 19 degrees and to 15 
degrees after exercise,
Left lateral bending was to 19 degrees and to 20 degrees 
after exercise,
Rotation to the right was to 21 degrees and to 15 
degrees after exercise, and 
Rotation to the left was to 19 and to 12 degrees after 
exercise.

There was evidence of pain with all ranges of motion, but no 
evidence of excessive fatigue, in-coordination or flare-up. 

As for range of motion of the lumbar spine:

Flexion was to 131 degrees and to 55 degrees after 
exercise, 
Extension was to 17 degrees and to 10 degrees after 
exercise,
Right lateral bending was to 11 degrees and to 11 
degrees after exercise,
Left lateral bending was to 9 degrees and to 9 degrees 
after exercise,  
Right rotation was to 15 degrees and to 15 degrees after 
exercise, and 
        Left rotation was to 24 degrees and to 15 degrees after 
exercise. 

There was evidence of pain with all ranges of motion, but no 
evidence of excessive fatigue, in-coordination or flare-up. 

In a statement in February 2007, the veteran's wife stated 
that the veteran dragged his left foot, particularly when he 
was tired, and that she walked beside him to keep him steady 
and that he had recently begun using a cane. 

On VA examination in February 2008, the veteran complained of 
continual low back pain which was aggravated by walking and 
by prolonged standing or sitting.  He denied urinary 
incontinence or periods of incapacitation in the past year 
due to his low back.  

The veteran indicated that he used a cane when he anticipated 
prolonged walking.  As for current employment, he worked 
part-time as a truck driver on short hauls.  He stated that 
his low back affected his day-to-day activities by inhibiting 
any activity requiring prolonged standing or prolonged 
walking and almost any lifting.  

On physical examination, the veteran walked with a mild limp, 
favoring the left lower extremity.  There was no palpable 
cervical or lumbar tenderness or palpable bony deformity.  
Patellar reflexes were full and equal, bilaterally.  The 
Achilles reflexes were full, down-going, and equal, 
bilaterally.  The straight leg raising was equivocal on the 
left at 45 degrees but negative on the right.  He could walk 
on his heels and on his toes.  Testing for piriformis 
syndrome was negative, bilaterally.  All toes on each foot 
moved freely.  Light touch was not intact in the left 4th and 
5th toes but was intact to all dermatomes of the lumbar 
spine.  

As to range of motion of the lumbar spine:  

Flexion was to 55 degrees and to 55 degrees after 
exercise, 
Extension was to 10 degrees and to 10 degrees after 
exercise,
Right lateral bending was to 20 degrees and to 20 
degrees after exercise,
Left lateral bending was to 10 degrees and to 10 degrees 
after exercise,  
Right rotation was to 20 degrees and to 20 degrees after 
exercise, and 
        Left rotation was to 20 degrees and to 20 degrees after 
exercise. 

There was evidence of pain with all ranges of motion, but no 
evidence of excessive fatigue, in-coordination or flare-up. 

The examiner stated that the loss of sensitivity in the left 
4th and 5th toes was likely a residual from surgical grafting 
at C5-C6-C7.  The examiner found no evidence of ischiogluteal 
bursitis or piriformis syndrome because the provocative tests 
were negative. 



Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis or periarticular pathology, 
painful motion is factor to be considered. 38 C.F.R. § 4.59.

The normal findings for range of motion of the lumbar spine 
are flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, to 30 degrees, and rotation, right 
and left, to 30 degrees. 38 C.F.R. § 4.71a, Plate V.

The normal findings for range of motion of the cervical spine 
are flexion to 45 degrees, extension to 45 degrees, lateral 
flexion, right and left, to 45 degrees, and rotation, right 
and left, to 80 degrees. 38 C.F.R. § 4.71a, Plate V. 

As used here the terms "degenerative arthritis" and 
"arthritis" are synonymous as are the terms "disc injury" 
and "intervertebral disc syndrome." 

Since the veteran filed his claims for increase in October 
2001, the criteria for evaluating disabilities of the spine 
have been amended twice.

During the period considered in this appeal, the criteria for 
evaluating disabilities of the spine were revised, effective 
in September 23, 2002, and again effective September 26, 
2003.  When the rating criteria are amended during the course 
of the appeal, the Board considers both the old and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  
VAOPGCPREC 3-2000.

I. Chronic Lumbar Strain with Degenerative Arthritis 

The service-connected chronic lumbar strain with degenerative 
arthritis is currently rated 20 percent under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003-5237(Diagnostic Code 5237 was 
formerly Diagnostic Code 5295 prior to September 26, 2003).

A. Limitation of Motion and Lumbar Strain before September 
26, 2003

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint 
involved.  Another potentially applicable Diagnostic Code is 
Diagnostic Code 5295, pertaining to lumbar strain.

Under 38 C.F.R. § 4.71a, limitation of motion of the lumbar 
spine before September 26, 2003, is rated under Diagnostic 
Code 5292.  Under Diagnostic Code 5292, the criteria for the 
next higher rating, 40 percent, requires severe limitation of 
motion.



Under Diagnostic Code 5295 before September 26, 2003, the 
criteria for the next higher rating, 40 percent, requires 
severe lumbar strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

On VA examinations in October 2002, in January 2007, and in 
February 2008, the findings for range of motion of the lumbar 
spine, including flexion, extension, lateral bending, right 
and left, and rotation, right and left, and using the 
findings were pain began or after exercise, when applicable, 
and whichever is more favorable to the veteran, were as 
follows: a combined range of motion of 182 degrees (October 
2002: 62+30+18+16+26+30 = 182), of 115 degrees (January 2007: 
55+10+11+9+15+15=115), and of 135 degrees 
(February 2008: 55+10+20+10+20+ 20 =135).  

As the normal combined range of motion of the lumbar spine is 
240 degrees (38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine: Note 2), on two 
examinations the combined ranges of motion were more than 
50 percent of normal, that is, 185 degrees and 135 degrees 
(50 percent of 240 degrees = 120 degrees), and one 
examination the combined range of motion was about 47 percent 
of the normal combined range of motion (115 degrees of 
240 = 47 percent).  Findings of more than 50 percent or 
nearly 50 percent of the normal combined range of motion of 
the lumbar spine does not more nearly approximate or equate 
to severe limitation of motion of the lumbar spine under 
Diagnostic Code 5292 before September 26, 2003, considering 
functional loss due to pain and painful movement.  38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

As for lumbar strain under Diagnostic Code 5295 before 
September 26, 2003, on VA examination in October 2002, the 
veteran complained of lumbar pain and stiffness without 
significant employment limitations due to his low back.  For 
the lumbar spine, there was no postural or fixed deformity 
and the musculature appeared normal to inspection and 
palpation.  Flexion was to 62 degrees with pain and lateral 
bending was to 18 degrees and 16, right and left.  

On VA examination in January 2007, flexion was to 55 degrees 
after exercise and lateral bending was to 11 degrees and 9 
degrees, right and left, after exercise.  On VA examination 
in February 2008, the veteran complained of continual low 
back pain which was aggravated by walking and by prolonged 
standing or sitting.  On physical examination, there was no 
palpable lumbar tenderness or bony deformity.  Patellar 
reflexes were full and equal, bilaterally.  The Achilles 
reflexes were full, down-going, and equal, bilaterally.  The 
straight leg raising was equivocal on the left at 45 degrees 
but negative on the right.  He could walk on his heels and on 
his toes.  Testing for piriformis syndrome was negative, 
bilaterally.  All toes on each foot moved freely.  Light 
touch was intact to all dermatomes of the lumbar spine.  
Flexion was to 55 degrees after exercise and lateral bending 
was to 20 degrees and 10 degrees, right and left, after 
exercise.

In the absence of findings of listing of the whole spine to 
the opposite side, marked limitation of forward bending in 
the standing position, loss of lateral motion, or some of the 
above with abnormal mobility on forced motion, the criteria 
for a rating of severe lumbar strain under Diagnostic Code 
5295 before September 26, 2003, considering functional loss 
due to pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 
4.59 have not been met. 

B. Limitation of Motion and Lumbar Strain from September 26, 
2003, and Currently

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced Diagnostic Codes 5292 and 5295.  Diagnostic Code 
5292 was eliminated and the criteria for rating limitation of 
motion of the lumbar were incorporated in the General Rating 
Formula.  Diagnostic Code 5295 was renumbered as Diagnostic 
Code 5237 and the criteria for rating lumbosacral strain were 
also incorporated in the General Rating Formula.  



Under the General Rating Formula, the criterion for the next 
higher rating, 40 percent, is flexion of the thoracolumbar 
spine of 30 degrees or less.  On VA examinations in October 
2002, in January 2007, and in February 2008, flexion of the 
lumbar spine was to 62, 55, and 55 degrees, respectively.  In 
absence of flexion of the lumbar spine to 30 degrees or less, 
the criterion for a higher rating under the General Rating 
Formula based limitation of motion or strain has not been 
met.

Also, under the General Rating Formula, objective neurologic 
abnormalities are to be separately rated under the 
appropriate Diagnostic Code.  As for objective neurological 
manifestations, the appropriate Diagnostic Code for sciatic 
neuropathy is Diagnostic Code 8520.  Under Diagnostic Code 
8520, the criterion for a 10 percent is mild incomplete 
paralysis. 

On VA examination in October 2002, the veteran complained of 
lumbar pain and stiffness without significant employment 
limitations due to his low back.  There was no postural and 
the musculature appeared normal to inspection and palpation.  
On VA examination in February 2008, the veteran complained of 
continual low back pain which was aggravated by walking and 
by prolonged standing or sitting.  

On physical examination, there was no palpable lumbar 
tenderness.  Patellar reflexes were full and equal, 
bilaterally.  The Achilles reflexes were full, down-going, 
and equal, bilaterally.  The straight leg raising was 
equivocal on the left at 45 degrees but negative on the 
right.  He could walk on his heels and on his toes.  Testing 
for piriformis syndrome was negative, bilaterally.  All toes 
on each foot moved freely.  Light touch was intact to all 
dermatomes of the lumbar spine.   In the absence of impaired 
functional loss or sensory involvement attributing to sciatic 
neuropathy, the criterion for separate rating of neurological 
manifestations under Diagnostic Code 8520, has not been met.



C. Lumbar Strain under Diagnostic Code 5293 before September 
26, 2003

A rating for lumbar strain may also be considered under 
Diagnostic Code 5293 (intervertebral disc syndrome or disc 
injury).  Before September 2002, the criteria for the next 
higher rating, 40 percent, are severe disc injury with 
recurring attacks with symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the disc with intermittent relief.  

On VA examination in October 2002, the veteran complained of 
lumbar pain and stiffness without significant employment 
limitations due to his low back.  For the lumbar spine, there 
was no postural or fixed deformity and the musculature 
appeared normal to inspection and palpation.  On VA 
examination in February 2008, the veteran complained of 
continual low back pain which was aggravated by walking and 
by prolonged standing or sitting.  On physical examination, 
there was no palpable lumbar tenderness or bony deformity.  
Patellar reflexes were full and equal, bilaterally.  The 
Achilles reflexes were full, down-going, and equal, 
bilaterally.  The straight leg raising was equivocal on the 
left at 45 degrees but negative on the right.  He could walk 
on his heels and on his toes.  Testing for piriformis 
syndrome was negative, bilaterally.  All toes on each foot 
moved freely.  Light touch was intact to all dermatomes of 
the lumbar spine.  

In the absence of findings of recurring attacks with symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the disc with 
intermittent relief, the criteria for a rating of severe 
intervertebral disc syndrome or disc injury under Diagnostic 
Code 5293 before September 2002, considering functional loss 
due to pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 
4.59 have not been met.

Between September 23, 2002, and before September 26, 2003, 
the criteria for intervertebral disc syndrome or disc injury 
under Diagnostic Code 5293 were revised.  

Under Diagnostic Code 5293, after September 23, 2002 and 
before September 26, 2003, intervertebral disc syndrome or 
disc injury could be rated by combining separate ratings for 
chronic orthopedic and "neurological manifestations," or 
rated on the basis of the total duration of incapacitating 
episodes, whichever method resulted in a higher rating.  

The criteria for the next higher rating, 40 percent, based on 
incapacitating episodes, are incapacitating episodes having a 
total duration of at least 4 but less than 6 weeks during the 
past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms that required bed rest prescribed by 
a physician and treatment by a physician. 

Considering the findings on VA examinations in October 2002, 
January 2007, and February 2008, the orthopedic 
manifestations, limitation of motion and strain under either 
Diagnostic Code 5292 or 5295 were no more than 20 percent 
disabling as already discussed.  As for neurological 
manifestations, the appropriate Diagnostic Code for sciatic 
neuropathy is Diagnostic Code 8520.  Under Diagnostic Code 
8520, the criterion for a 10 percent is mild incomplete 
paralysis.  

On VA examination in October 2002, the veteran complained of 
lumbar pain and stiffness without significant employment 
limitations due to his low back.  There was no postural and 
the musculature appeared normal to inspection and palpation.  
On VA examination in February 2008, the veteran complained of 
continual low back pain which was aggravated by walking and 
by prolonged standing or sitting.  
On physical examination, there was no palpable lumbar 
tenderness.  Patellar reflexes were full and equal, 
bilaterally.  The Achilles reflexes were full, down-going, 
and equal, bilaterally.  The straight leg raising was 
equivocal on the left at 45 degrees but negative on the 
right.  He could walk on his heels and on his toes.  Testing 
for piriformis syndrome was negative, bilaterally.  All toes 
on each foot moved freely.  Light touch was intact to all 
dermatomes of the lumbar spine.   In the absence of impaired 
functional loss or sensory involvement attributing to sciatic 
neuropathy, the criterion for separate rating of neurological 
manifestations under Diagnostic Code 8520, has not been met.

And incapacitating episodes, requiring bed rest prescribed by 
a physician and treatment by a physician, having a total 
duration of at least 4 but less than 6 weeks during the past 
12 months were not documented.  

D. Lumbar Strain from September 26, 2003, and Currently

Effective September 26, 2003, the criteria for rating a disc 
injury based on the total duration of incapacitating episodes 
was incorporated into the Formula for Rating Intervertebral 
Disc Syndrome, but there was no change in the 40 percent 
rating criteria, namely, incapacitating episodes having a 
total duration of at least six weeks during a 12 month 
period.  Diagnostic Code 5293 was renumbered as Diagnostic 
Code 5243.  

As incapacitating episodes, requiring bed rest prescribed by 
a physician and treatment by a physician, having a total 
duration of at least 4 but less than 6 weeks during the past 
12 months have not been documented, the criteria for the next 
higher rating, 40 percent, have not been meet under the 
Formula for Rating Intervertebral Disc Syndrome.  

For these reasons, the preponderance of evidence is against a 
rating higher than 20 percent for chronic lumbar strain with 
degenerative arthritis under the Diagnostic Codes applicable 
during the pendency of the appeal, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

II. Disability of the Cervical Spine 

E. Residuals of Disc Surgeries of the Cervical Spine with 
Left Upper Extremity Partial Paralysis and Paresthesia, 
before January 10, 2007.

Under the rating criteria of Diagnostic Code 5293, effective 
before September 23, 2002, the service-connected residuals of 
disc surgeries of the cervical spine, C5-C7, with left upper 
extremity partial paralysis and paresthesia, were rated 20 
percent. 

Under Diagnostic Code 5293, effective before September 23, 
2002, the criteria for the next higher rating, 40 percent, 
are severe disc injury with recurring attacks with symptoms 
compatible with neuropathy with characteristic pain and 
demonstrable muscle spasm, absent tendon reflex, or other 
neurological findings appropriate to site of the disc with 
intermittent relief.  The criteria for the next higher 
rating, 60 percent, are pronounced impairment with persistent 
symptoms compatible with neuropathy with characteristic pain 
and demonstrable muscle spasm, absent tendon reflex, or other 
neurological findings appropriate to site of the disc with 
little intermittent relief. 

VA records show that in February 2001 the veteran complained 
of worsening neck pain and left arm weakness.  The examiner 
noted that the veteran's left shoulder was higher than the 
right due to either muscle spasm or shortening of the 
trapezius and rhomboid muscle groups.  There was no obvious 
atrophy, but there was subtle atrophy of the left pectoralis 
muscle group.  There was full abduction and good internal and 
external rotation.  The grip strength in the left hand and 
extension of the wrist and elbow were weaker than the right.  
The impression was nerve root impingement due to old trauma 
of the cervical spine. 

In April 2001, a MRI by VA revealed severe spinal canal 
stenosis and foraminal stenosis from C2 to C5 and evidence of 
myelopathy at C3-4.  

VA records disclose that in July 2001 the pertinent findings 
were decreased motor strength in flexion, extension, and 
handgrip of the left arm and decreased sensation in the left 
arm and hand.  On neurological evaluation in February 2002, 
motor strength in the muscles of the upper extremity was 4 
out of 5.  The left trapezius muscle was hypertrophied.  
There was wasting of the left biceps, left triceps, and left 
forearm.  He had diminished sensation of the left arm in the 
C5-7 distribution.  The diagnosis was slowly progressive 
weakness and wasting in the left arm in the C5-T1 
distribution.  



On VA examination in October 2002, the veteran complained of 
cervical pain with weakness primarily of the left upper 
extremity and specifically in the distal aspect of the left 
forearm, as well as daily left arm muscle spasm.  On physical 
evaluation, the veteran had a somewhat unusual at-rest 
position of the left arm as the left arm was slightly flexed 
and supinated at the elbow.

The findings by VA support severe disc injury with recurring 
attacks with symptoms compatible with neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
tendon reflex, or other neurological findings appropriate to 
site of the disc with intermittent relief, that is, organic 
changes characterized by muscle atrophy, sensory disturbances 
and pain, warranting a 40 percent rating under Diagnostic 
Code 5293 before September 23, 2002.  The criteria for a 
rating higher than 40 percent have not been met as pronounced 
impairment with little intermittent relief is not shown. 

Except for unfavorable ankylosis of the cervical spine, which 
is not shown, there is no other applicable Diagnostic Code 
that provides for a rating higher than 40 percent for a 
musculoskeletal disability of the cervical spine under the 
Rating Schedule before September 2002. 

Under the rating criteria of Diagnostic Code 5293, effective 
September 23, 2002, the criteria for intervertebral disc 
syndrome or disc injury under Diagnostic Code 5293 were 
revised.  Under Diagnostic Code 5293, effective September 23, 
2002, a disc injury could be rated by combining separate 
ratings for chronic orthopedic and neurological 
manifestations, or rated on the basis of the total duration 
of incapacitating episodes, whichever method resulted in a 
higher rating.  

The criteria for the next higher rating, 60 percent, based on 
incapacitating episodes, are incapacitating episodes having a 
total duration of at least 6 during the past 12 months.  



As for orthopedic manifestations, under 38 C.F.R. § 4.71a, 
limitation of motion of the cervical spine before September 
26, 2003, is rated under Diagnostic Code 5290.  Under 
Diagnostic Code 5290, the criterion for a 10 percent rating 
is slight limitation, the criterion for a 20 percent rating 
is moderate limitation of motion, and the criterion for a 30 
percent rating is severe limitation of motion, which is the 
maximum rating. 

On VA examination in October 2002, the findings for range of 
motion of the cervical spine, including flexion, extension, 
lateral bending, right and left, and rotation, right and 
left, and using the findings were pain began or after 
exercise, when applicable, and whichever is more favorable to 
the veteran, were as follows: a combined range of motion of 
176 degrees (34+15+25+20+42+40 = 176). 

As the normal combined range of motion of the cervical spine 
is 340 degrees (38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine: Note 2), and as the 
combined range of motion was more than 50 percent of normal, 
that is, 176 degrees (50 percent of 340 degrees = 170 
degrees), the findings equate to moderate limitation of 
motion, but do not more nearly approximate severe limitation 
of motion of the cervical spine under Diagnostic Code 5290 
before September 26, 2003, considering functional loss due to 
pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
Stated differently, the orthopedic manifestations, under 38 
C.F.R. § 4.71a, limitation of motion of the cervical spine 
before September 26, 2003, is ratable as 20 percent under 
Diagnostic Code 5290. 

As for neurologic manifestations, the appropriate Diagnostic 
Code for involvement of the upper radicular group of the 5th 
and 6th cervical nerves is Diagnostic Code 8510.  Under 
Diagnostic Code 8510, the criterion for a 20 percent rating 
is mild incomplete paralysis of the minor extremity, the 
criterion for a 30 percent rating is moderate incomplete 
paralysis of the minor extremity, and the criterion for a 40 
percent rating is severe incomplete paralysis. 



VA records show that in February 2001 there was subtle 
atrophy of the left pectoralis muscle group.  The grip 
strength in the left hand and extension of the wrist and 
elbow were weaker than the right.  The impression was nerve 
root impingement due to old trauma of the cervical spine.  In 
April 2001, a MRI by VA revealed severe spinal canal stenosis 
and foraminal stenosis from C2 to C5 and evidence of 
myelopathy at C3-4.  In July 2001, the pertinent findings 
were decreased motor strength in flexion, extension, and 
handgrip of the left arm and decreased sensation in the left 
arm and hand.  On neurological evaluation in February 2002, 
motor strength in the muscles of the upper extremity was 4 
out of 5.  

The left trapezius muscle was hypertrophied.  There was 
wasting of the left biceps, left triceps, and left forearm.  
There was diminished sensation of the left arm in the C5-7 
distribution.  The diagnosis was slowly progressive weakness 
and wasting in the left arm in the C5-T1 distribution.  On VA 
examination in October 2002, the veteran complained of 
cervical pain with weakness primarily of the left upper 
extremity and specifically in the distal aspect of the left 
forearm, as well as daily left arm muscle spasm.  On physical 
evaluation, the veteran had a somewhat unusual at-rest 
position of the left arm as the left arm was slightly flexed 
and supinated at the elbow.

The findings by VA support a finding of moderate incomplete 
paralysis of the peripheral nerve injury, that is, organic 
changes characterized by muscle atrophy, sensory disturbances 
and pain, warranting a 30 percent rating under Diagnostic 
Code 8510 under Diagnostic Code 5293, effective September 23, 
2002.  The criterion for a rating higher than 30 percent has 
not been met as severe incomplete paralysis is not shown.

Although combining separate ratings for chronic orthopedic 
and neurological manifestations results in a combined rating 
of 40 percent under 38 C.F.R. § 4.25, rating the disabilities 
separately is more advantageous to the veteran in calculating 
the combined rating for all of his service-connected 
disabilities.  

As for incapacitating episodes, no rating higher than 40 
percent is assignable. 

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
eliminated Diagnostic Code 5290, but the criteria for rating 
limitation of motion of the cervical spine were incorporated 
in the General Rating Formula.  Under the General Rating 
Formula, the criterion for the next higher rating, 30 
percent, is favorable ankylosis of the cervical spine, which 
has not been demonstrated.  Objective neurological 
abnormalities could also be rated separately. 

As previously discussed, the findings by VA support moderate 
incomplete paralysis of the peripheral nerve injury, that is, 
organic changes characterized by muscle atrophy, sensory 
disturbances and pain, warranting a 30 percent rating under 
Diagnostic Code 8510, but the criterion for a rating higher 
than 30 percent has not been met as severe incomplete 
paralysis is not shown. 

Effective September 26, 2003, the criteria for rating a disc 
injury based on the total duration of incapacitating episodes 
was incorporated into the Formula for Rating Intervertebral 
Disc Syndrome, but there was no change in the 60 percent 
rating criteria, namely, incapacitating episodes having a 
total duration of at least six weeks during a 12 month 
period.  Diagnostic Code 5293 was renumbered as Diagnostic 
Code 5243.  A rating for incapacitating episodes is not 
applicable as no such episodes are documented.

A Rating Higher than 30 percent from January 10, 2007

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
eliminated Diagnostic Code 5290, but the criteria for rating 
limitation of motion of the cervical spine were incorporated 
in the General Rating Formula.  Under the General Rating 
Formula, the criterion for the next higher rating, 40 
percent, is unfavorable ankylosis of the cervical spine, 
which has not been demonstrated. 





ORDER

A rating higher than 20 percent for chronic lumbar strain 
with degenerative arthritis is denied.  

Under the rating criteria of Diagnostic Code 5293, effective 
before September 23, 2002, a 40 percent rating for residuals 
of disc surgeries of the cervical spine, C5-C7, with left 
upper extremity partial paralysis and paresthesia, is 
granted, subject to the law and regulations governing the 
award of monetary benefits. 

Under the rating criteria of Diagnostic Code 5293, effective 
from September 23, 2002, and to January 10, 2007, a separate 
rating of 20 percent for orthopedic manifestations of 
residuals of disc surgeries of the cervical spine, C5-C7, and 
a separate rating of 30 percent for neurological 
manifestations of residuals of disc surgeries of the cervical 
spine, C5-C7, are granted subject to the law and regulations 
governing the award of monetary benefits. 

Under the General Rating Formula, a rating higher than 30 
percent for residuals of disc surgeries of the cervical 
spine, C5-C7, from January 10, 2007, is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


